IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40748

DEUTSCHE BANK NATIONAL TRUST                       )      2014 Unpublished Opinion No. 844
COMPANY,                                           )
                                                   )      Filed: December 3, 2014
       Plaintiff-Respondent,                       )
                                                   )      Stephen W. Kenyon, Clerk
v.                                                 )
                                                   )      THIS IS AN UNPUBLISHED
RICHARD WILLIAM BREINHOLT and                      )      OPINION AND SHALL NOT
SUSAN LYN BREINHOLT,                               )      BE CITED AS AUTHORITY
                                                   )
       Defendants-Appellants.                      )
                                                   )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Kathryn A. Sticklen, District Judge; Hon. Christopher M. Bieter,
       Magistrate.

       District court’s order      affirming      magistrate’s   order   granting   summary
       judgment, affirmed.

       Richard William Breinholt and Susan Lyn Breinholt, Boise, pro se appellants.

       Robinson Tait, P.S.; Jennifer Tait, Seattle, Washington, for respondent.
                 ________________________________________________
GUTIERREZ, Chief Judge
       Richard William Breinholt and Susan Lyn Breinholt appeal pro se from the district
court’s memorandum decision and order affirming the magistrate division’s grant of summary
judgment in favor of Deutsche Bank National Trust Company (Deutsche Bank) in an ejectment
action. For the reasons that follow, we affirm.
                                                  I.
                                 FACTS AND PROCEDURE
       The Breinholts entered into a mortgage agreement secured by a deed of trust on the
Breinholts’ interest in real property located in Meridian. Subsequently, the Breinholts defaulted,
and a trustee’s sale occurred. As a result of the trustee’s sale, Deutsche Bank acquired the
Meridian property. With the assistance of counsel, the Breinholts filed a complaint in the Ada
County District Court, challenging the validity of the nonjudicial foreclosure of the Meridian


                                                   1
property.   The Breinholts later stipulated to an order of dismissal of their complaint with
prejudice. The Breinholts next filed a pro se complaint, also challenging the validity of the
nonjudicial foreclosure, in the United States District Court for the District of Idaho. The federal
district court dismissed the complaint, finding in part that the doctrine of res judicata applied.
       After the dismissal of the federal complaint, Deutsche Bank filed an action for ejectment
in the Ada County District Court, which is the basis for this appeal. The Breinholts filed various
documents in response, and Deutsche Bank filed a motion for summary judgment, in conjunction
with an affidavit of Deutsche Bank’s counsel.          At a hearing on the motion for summary
judgment, the magistrate entertained argument from Deutsche Bank and the Breinholts, but the
magistrate announced that it would grant the motion, noting in part that the Breinholts’
arguments were constrained by res judicata. The Breinholts appealed to the district court; the
district court struck the appellate brief filed by the Breinholts, but the court nonetheless reviewed
whether the magistrate erred by granting Deutsche Bank summary judgment. After determining
that summary judgment was properly granted, the district court affirmed the magistrate’s
decision and order. The Breinholts appealed, and the district court stayed the judgment and
order of eviction entered by the magistrate pending the result of the Breinholts’ appeal.
                                                 II.
                                   STANDARD OF REVIEW
       For an appeal from the district court, sitting in its appellate capacity over a case from the
magistrate division, this Court’s standard of review is the same as expressed by the Idaho
Supreme Court. The Supreme Court reviews the magistrate record to determine whether there is
substantial and competent evidence to support the magistrate’s findings of fact and whether the
magistrate’s conclusions of law follow from those findings. Pelayo v. Pelayo, 154 Idaho 855,
858-59, 303 P.2d 214, 217-18 (2013). If those findings are so supported and the conclusions
follow therefrom, and if the district court affirmed the magistrate’s decision, we affirm the
district court’s decision as a matter of procedure. Id. Thus, the appellate courts do not review
the decision of the magistrate. Bailey v. Bailey, 153 Idaho 526, 529, 284 P.3d 970, 973 (2012).
Rather, we are procedurally bound to affirm or dismiss the decisions of the district court. Id.




                                                  2
                                                III.
                                           ANALYSIS
       The Breinholts raise four issues in their appellate brief: first, whether the district court
erred by not establishing standing; second, whether the district court erred by striking the
appellate brief filed by the Breinholts in their appeal to the district court; third, whether the
unlawful detainer statute is unconstitutional, as applied; and fourth, whether the “court err[ed] in
taking as true, [a]verments, statements, and claims of Respondents’ counsel.” The Breinholts
also attempt to raise other issues in their reply brief, but we will not consider those issues on
appeal. Suitts v. Nix, 141 Idaho 706, 708, 117 P.3d 120, 122 (2005) (“A reviewing court looks
only to the initial brief on appeal for the issues presented because those are the arguments and
authority to which the respondent has an opportunity to respond in the respondent’s brief.”).
       First, the Breinholts contend that Deutsche Bank lacked standing to bring the ejectment
action; therefore, the Breinholts argue that the district court erred by not establishing standing.
Initially, we note that a challenge to standing is generally raised by a party in the trial court by
way of an Idaho Rule of Civil Procedure 12(b)(1) motion. Nonetheless, we examine whether
Deutsche Bank had standing to bring the ejectment action, because standing raises an issue
concerning the subject matter jurisdiction of the district court, Bagley v. Thomason, 149 Idaho
806, 807, 241 P.3d 979, 980 (2010), and questions of subject matter jurisdiction need not be
raised in the lower court, Idaho State Ins. Fund v. Turner, 130 Idaho 190, 191, 938 P.2d 1228,
1229 (1997). To satisfy the requirement of standing, a litigant must allege an injury in fact, a
fairly traceable causal connection between the claimed injury and the challenged conduct, and a
substantial likelihood that the judicial relief requested will prevent or redress the claimed injury.
Sec. Fin. Fund, LLC v. Thomason, 153 Idaho 343, 347, 282 P.3d 604, 608 (2012). Here, there is
an injury in fact that is traceable to the Breinholts’ conduct (possession). Deutsche Bank alleged
that it acquired the Meridian property through a trustee’s deed; that the Breinholts currently
possess the property; and that Deutsche Bank was entitled to possession of the property on the
tenth day following the trustee’s foreclosure sale, see Idaho Code § 45-1506(11). Furthermore,
there is also a substantial likelihood that the judicial relief requested will redress the claimed
injury, as an order of ejectment will lead to the removal of the Breinholts from the property.
Accordingly, Deutsche Bank had standing to bring the ejectment action.




                                                 3
       Next, the Breinholts contend that the district court erred by striking their appellate brief.
Under I.R.C.P. 83(v), appellate briefs filed in appeals from the magistrate division before the
district court must “be in the form and arrangement and filed and served within the time provided
by rules for appeals to the Supreme Court unless otherwise ordered by the district court.” Idaho
Appellate Rule 35(a) specifies what an appellant’s brief must contain. Appellate courts have no
duty to search the record for error when a party fails to comply with the appellate rules. Idaho
Power Co. v. Cogeneration, Inc., 134 Idaho 738, 745, 9 P.3d 1204, 1211 (2000). Error, of
course, is not presumed on appeal, and error must be shown by the party asserting error. Id.
Here, as the district court correctly found, the Breinholts failed to comply with the Idaho
Appellate Rules and submitted a brief interspersed with purported facts, issues, citations, and
other information--some of which were relevant. It was not the job of the district court to search
the record for error; hence, the district court did not err by striking the Breinholts’ appellate brief
from the magistrate division.
       The Breinholts, however, argue that as pro se litigants, they may not be held to the same
standard as an attorney, citing Haines v. Kerner, 404 U.S. 519 (1972) (per curiam).               Our
Supreme Court has repeatedly noted that pro se litigants are held to the same standards and rules
as those litigants represented by an attorney. E.g., Trotter v. Bank of N.Y. Mellon, 152 Idaho
842, 846, 275 P.3d 857, 861 (2012). Hence, pro se litigants, like all other litigants, must comply
with the Idaho Appellate Rules. Id. While it may be true that under the United States Supreme
Court’s interpretation of federal procedure and rules, complaints from pro se inmates are held to
“less stringent standards than formal pleadings drafted by lawyers,” Haines, 404 U.S. at 520, this
does not apply to the procedures under the Idaho Appellate Rules. Idaho, as a separate sovereign
state, is not bound by the procedural interpretations of the United States Supreme Court, unless
the limitations derive from a constitutional provision that applies to the states.
       The Breinholts also argue that Idaho’s unlawful detainer statute is unconstitutional as
applied to them. 1 However, because this issue was not raised below, we will not consider it on


1
       It is unclear which of the unlawful detainer statutory sections the Breinholts are
challenging. We note that the Breinholts were not subject to an unlawful detainer action, but
were subject to an ejectment action. Nonetheless, some of the statutory procedures specified in
the unlawful detainer chapter of Title VI of the Idaho Code did apply to the ejectment action,
because the action was an action for possession and involved tenants at sufferance. See, e.g.,
Idaho Code § 6-310.

                                                  4
appeal. Sanchez v. Arave, 120 Idaho 321, 322, 815 P.2d 1061, 1062 (1991). Finally, the
Breinholts contend that the court erred by taking the averments of Deutsche Bank’s counsel as
true. Although the Breinholts are referring to Deutsche Bank’s counsel’s affidavit filed before
the magistrate division, it is not clear which court the Breinholts are referring to. If they contend
the magistrate should not have relied on the affidavit of Deutsche Bank’s counsel, they did not
raise this argument below, and we will not consider it on appeal. Id. If the Breinholts contend
that the district court erred by relying on the affidavit of Deutsche Bank’s counsel filed before
the magistrate, they do not present a cogent argument in support of their contention.
Specifically, the Breinholts do not explain how the district court relied on the affidavit and how
an inaccuracy in the affidavit, if any, would have impacted the district court’s decision.
Moreover, we note that the affidavit was properly part of the record for the district court to
consider.
                                                IV.
                                         CONCLUSION
       The district court’s order affirming the magistrate’s grant of summary judgment in favor
of Deutsche Bank is affirmed. Costs on appeal are awarded to Deutsche Bank because it is the
prevailing party. I.A.R. 40(a).
       Judge GRATTON and Judge MELANSON, CONCUR.




                                                 5